Exhibit 10.2

 

[ex10ii_01.jpg]

 

[ex10i_002.jpg]

 

PROMISSORY NOTE

 



Principal Loan Date Maturity Bank/App Loan No Account Officer $6,000,000.00
08-31-2017 08-31-2018 01 00230296030000000999 0023029603 K9GP4



References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item about containing “***” has been omitted due to text length limitations.



 

Borrower:

OCEAN BIO-CHEM, INC.

4041 SW 47 Ave.

Ft. Lauderdale, FL 33314

  Lender:

REGIONS BANK

MONTGOMERY: MIDDLE MARKET BANKING

201 MONROE STREET

ALMG60077B

MONTGOMERY, AL 36104

 





 

 

Principal Amount: $6,000,000.00 Date of Note: August 31, 2017

 

PROMISE TO PAY. OCEAN BIO-CHEM, INC. (“Borrower’’) promises to pay to REGIONS
BANK (“Lender’’), or order, in lawful money of the United States of America, the
principal amount of Six Million & 00/100 Dollars ($6,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
If no demand is made, Borrower will pay this loan in accordance with the
following payment schedule:

 

Borrower will pay the interest due on this Note in monthly installments. The
first monthly installment of interest will be due on 09-30-2017, and the
remaining installments will be due on the same day of every month thereafter
until this Note has been paid in full, provided that, the installment for any
month in which there is no day which numerically corresponds to the date on
which the first installment is due shall be due on the last day of such month.
If not sooner paid, Borrower will pay the principal amount of this Note,
together with any unpaid interest, in full on 08-31-2018.

 

Unless otherwise agreed or required by applicable law, payments will be applied
to accrued interest, then principal, then late charges, then miscellaneous fees;
provided, that Lender reserves the right to apply payments to outstanding
indebtedness and obligations in any order that Lender may determine in its sole
discretion and Lender may change the methodology for the application of payments
at any time without notice to Borrower. Borrower will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the London
Interbank Offered Rate (LIBOR - one month) (as defined below) for the applicable
Interest Period (as defined below) (the “Index”). The Index is not necessarily
the lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower. Lender will tell Borrower the current Index rate upon
Borrower’s request. The interest rate change will not occur more often than each
month. Borrower understands that Lender may make loans based on other rates as
well. Interest on the unpaid principal balance of this Note will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
1.500 percentage points over the Index. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Regions Bank, P.O. Box 2224 Birmingham, AL 35246.

 

LATE CHARGE. If a payment is 12 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $10.00,
whichever is greater.

 



 

 

 

PROMISSORY NOTE

Loan No: 00230296030000000999 (Continued) Page 2

 





 

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 2.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding Interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER’S RIGHTS. Upon the occurrence of any default described in the “Death or
Insolvency” or “Creditor or Forfeiture Proceedings” clauses, to the extent that
any such default by a guarantor relates to the matters described in the clause
“Death or Insolvency” of the paragraph entitled DEFAULT”, the entire unpaid
principal balance under this Note and all accrued unpaid interest shall become
immediately due, without notice, declaration or other action by Lender, and then
Borrower will pay that amount. Upon the occurrence of any other default
described in that paragraph, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, without
notice, and then Borrower will pay that amount.



 



 

 

 



PROMISSORY NOTE

Loan No: 00230296030000000999 (Continued) Page 3

 





 

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses whether or not there is a lawsuit, including
attorneys’ fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Alabama without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Alabama.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.

 

WAIVER OF DEFENSES. Borrower agrees and acknowledges that Borrower does not have
any claims, defenses, counterclaims, setoffs, rights of recoupment, or other
claims of any nature whatsoever (including but not limited to claims arising
from fraud, misrepresentation, breach of contract, breach of commitment,
impairment of collateral or waiver) against Lender, and Borrower hereby
expressly waives and releases any and all such claims, defenses, counterclaims,
setoffs, rights of recoupment, or other claims of any nature whatsoever that it
may have against Lender.

 

FEES AND EXPENSES FOR LOAN MODIFICATIONS. Unless prohibited by applicable law or
unless it would constitute interest in excess of the maximum rate allowed under
applicable law, Borrower agrees to pay upon demand all of Lender’s costs and
expenses, including reasonable attorneys’ fees, incurred in connection with any
loan modification, amendment, restatement, supplement, restructuring, waiver or
consent relating hereto or thereto, whether or not any such amendment,
restatement, supplement, restructuring, waiver or consent is executed or becomes
effective.

 



 

 

 

PROMISSORY NOTE

Loan No: 00230296030000000999 (Continued) Page 4

 



 



 

UNCONDITIONALLY CANCELLABLE. Lender may, at any time, with or without cause,
refuse to make advances or otherwise extend credit under this Note (to the
extent permitted under applicable law).

 

PROHIBITED USES OF PROCEEDS. No portion of the proceeds of this Loan or any
Advance shall be used (i) to finance or refinance any commercial paper issued by
Borrower, or (ii) in any manner that causes or might cause this Loan or such
Advance or the application of such Advance to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System as in
effect from time to time or any other regulation thereof or to violate the
federal Securities Exchange Act.

 

CREDITING OF PAYMENTS (LIBOR CREDITING OF PAYMENTS). Payments received after
Lender cut-off times established from time to time or on weekends or bank
holidays will be credited as of the next Business Day.

 

DEFINITION RELATING TO INDEX (LIBOR 1 MONTH). As used in this Note, the
following capitalized terms will have the meanings indicated:

 

“Business Day” means a day on which the office of the Lender at which payments
under this Note are to be made is open for business.

 

“Interest Period” means each period commencing on the last day of the
immediately preceding Interest Period and ending on the same day of the month
that interest is due one month thereafter; provided (i) the first Interest
Period shall commence on the date hereof and end on the first day thereafter
that interest is due, (ii) any Interest Period that ends in a month for which
there is no day which numerically corresponds to the last day of the immediately
preceding Interest Period shall end on the last day of the month and (iii) any
Interest Period that would otherwise extend past the maturity date of this Note
shall end on the maturity date of this Note.

 

“LIBOR Business Day” means a day on which the office of the Lender at which
payments under this Note are to be made is open for business and on which
dealings in U .S. dollar deposits are carried out in the London interbank
market.

 

“London Interbank Offered Rate” means, with respect to any Interest Period, that
rate for deposits in U .S. dollars for a period comparable to the term of such
Interest Period which appears on Reuters Screen LIBOR01 Page (or such other page
that may replace that page on that service or on such other comparable financial
information reporting service used by Lender, in its discretion, at the time
such rate is determined) as of 11:00 a.m., London, England time on the day (the
“Pricing Date”) that is two LIBOR Business Days preceding the first day of such
Interest Period (or if not so reported, then as determined by the Lender from
another recognized source or from one or more interbank quotations, in Lender’s
discretion).

 

AUTO DEBIT PROVISION.

 

062000019

Routing Number  (Please call your financial     institution if you are unsure)  

 

0200647764

DDA/RSV Account Number

 

Borrower authorizes Lender to initiate entries to Borrower’s checking or savings
account at the financial institution indicated above for the purpose of making
Borrower’s periodic loan payments. Borrower also authorizes the financial
institution to withdraw these payments from Borrower’s account. Borrower
acknowledges that this authorization may be revoked at any time by providing
written notice of revocation to Lender in such time and manner as to afford
Lender and the financial institution reasonable opportunity to act upon it.

 

Borrower understands that, in accordance with the terms of this loan, Borrower’s
payment may change from time to time. Lender is authorized to change the amount
of the charge to Borrower’s checking or savings account. Borrower understands
that Lender will provide prior notice of the new payment amount to Borrower to
the extent required under applicable law. If more than one law requires prior
notice of a payment change, Borrower agrees that notice provided pursuant to one
law shall constitute notice in accordance with all laws.

 

PRIOR NOTE. This note is made and executed for the purpose of continuing,
modifying and amending the terms of that certain promissory note in the
principal amount of $4,000,000.00, dated 11-17-2016, executed by the Borrower
and payable to the Bank or its predecessor or assignor. This note shall
constitute a true modification or amendment of the terms of the original note
which original note shall continue in full force and effect except as
specifically modified herein. This note shall not constitute a novation, payment
in full or satisfaction of the original note, nor shall this note in any other
way supersede the original note or any of the Loan Documents. This note shall
continue to be secured by any and all collateral securing the original note.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

 

 

 

PROMISSORY NOTE

Loan No: 00230296030000000999 (Continued) Page 5

 



 



 

GENERAL PROVISIONS. This Note is payable on demand. The inclusion of specific
default provisions or rights of Lender shall not preclude Lender’s right to
declare payment of this Note on its demand. If any part of this Note cannot be
enforced, this fact will not affect the rest of the Note. Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them. Borrower and any other person who signs, guarantees or endorses this Note,
to the extent allowed by law, waive presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

 

BORROWER:

 

OCEAN BIO-CHEM, INC.             By: /s/ Jeff Barocas (Seal)     JEFF BAROCAS,
CFO of OCEAN BIO-CHEM, INC.    

 



 

[ex10ii_002.jpg] 

 

 

 



 

 

